DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendments to the drawings and specification are entered. In light of the amendments to the drawings and specification filed on March 04, 2022, the objections to the drawings set forth in the non-final office action mailed on October 06, 2021 are hereby withdrawn. 
Claim Rejections - 35 USC § 112
In light of the amendments to the claims filed on March 04, 2022, the 112b rejections set forth in the non-final office action mailed on October 06, 2021 are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sampierana (EP 2 221 240 A1, previously provided by applicant) in view of Roucka (US 2009/0229894 A1), Bordini (US 2009/0065270 A1), Allaire (US 2013/0284525 A1), and Rudakevych (US 2014/0110183 A1). 
Sampierana teaches a vehicle comprising a frame (Figure 1 reference 12) wherein the frame has a longitudinal axis and comprising a left longitudinal member (Figure 1 reference 14), a right longitudinal member (Figure 1 reference 16); wherein the frame further comprises, a front guide (Figure 2 topmost references 28 and 26) and a rear guide (Figure 2 bottommost references 28 and 26), which transversely connect said right longitudinal member and left longitudinal member to one another (See Figure 3); wherein each guide is a tubular body having an inner cavity and a longitudinal axis (See Figure 3 references 28); wherein each guide is connected to the left longitudinal member and to the right longitudinal member so as to be transverse to said longitudinal axis of the frame (See Figure 2 for orientation of guides relative to the frame), wherein each guide has a left opening and a right opening, which establish a communication between the respective cavity and the outside in the area of a right end and a left end, respectively, of each guide (Paragraph 0014 and 0015); wherein the frame comprises an adjustment unit (Paragraphs 0019-0022), which comprises, in turn, a first cylinder (Figure 5A reference 43) housed inside the front guide and a second cylinder (43) housed inside the rear guide; wherein each cylinder comprises a plurality of rods (Figure 5A references 42 and 44), 
Sampierana fails to teach wherein the frame has a first housing, which houses a motor; wherein said first housing is interposed, along the longitudinal axis of the frame, between the front guide and the rear guide.
However, Roucka teaches a first housing (Figure 2 reference 35, see also Paragraph 0016), which is configured to house a motor (Figure 1 reference 20); wherein said first housing is interposed, along the longitudinal axis of the frame between the front guide and the rear guide (See position of motor in Figure 1 between guides 131, 132, 133, and 134 shown in Figure 4) so as to arrange the construction vehicle in a compact manner (Paragraph 0016 lines 1-3). Furthermore, Roucka and Sampierana are analogous art because they are in the same field of endeavor and are both track vehicles with similar structure. It would be reasonable for one of ordinary skill in the art to consider the advantages of one pertinent to improving the other.  
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the motor of Sampierana with a housing along the
longitudinal axis of the frame between the front guide and the rear guide so as to create a more compact vehicle for both transport and for applications requiring such a vehicle such as using the vehicle in a limited space.
The combination fails to teach wherein the frame comprises a second housing, which houses a radiator, wherein the rear guide is interposed, along the longitudinal axis of the frame, between said first and said second housing.
However, Bordini teaches a frame with a housing (Figure 1 reference MB1) configured to house a radiator (Paragraph 0039), wherein the motor and the radiator are positioned on either 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the motor housing and the radiator housing on either side of a guide as in Bordini and to position them in order to optimize the center of gravity and weight distribution of the vehicle as in Allaire.
The combination fails to teach wherein the vehicle is radio controlled. 
However, Rudakevych teaches a radio-controlled track vehicle to allow access to dangerous locations without the risk to humans in both military and industrial settings (Paragraph 0004). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally allow the vehicle of the combination of Sampierana in view of Roucka, Bordini, and Allaire to be radio controlled as in Rudakevych so as to allow access to dangerous locations without the risk to a human operator in both military and industrial settings.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sampierana in view of Roucka, Bordini, Allaire, and Rudakevych as applied to claim 1 above and further in view of Ward (US 5489114). 
The combination does not teach wherein each cylinder is a double-acting cylinder and comprises two pistons, each comprising a rod and a head; wherein the pistons are mounted so as to axially slide through said cylinder and are mounted so that said heads face one another; wherein each cylinder comprises an inner chamber, which is delimited by the heads of the 
However, Ward teaches wherein each cylinder is a double-acting cylinder (Figure 2 references 17) and comprises two pistons (Figure 7 references (21 and 24) and (22 and 25)), each comprising a rod (References 21 and 22) and a head (References 24 and 25); wherein the pistons are mounted so as to axially slide through said cylinder and are mounted so that said heads face one another (See arrangement in Figure 7); wherein each cylinder comprises an inner chamber, which is delimited by the heads of the pistons (Column 3 lines 21-23); forming a left chamber and a right chamber, which are delimited between the tubular body of the cylinder and a left head and a right head of the heads, respectively (Column 3 lines 23-26, See also arrangement shown in Figure 7) in order to increase stability by increasing the vehicle wheel base or to allow for the wheel base to be retracted during transit or for negotiating narrow passageways (Column 1 lines 8-15) using fewer parts and allowing for the adjustments to be made more quickly (Column 1 lines 44-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder of Sampierana in view of Roucka, Bordini, Allaire, and  Rudakevych to be the double acting cylinder of Ward in order to increase stability by increasing the vehicle wheel base or to allow for the wheel base to be retracted during transit or for negotiating narrow passageways (Column 1 lines 8-15) using fewer .
Response to Arguments
Applicant’s arguments in regards to the 103 rejections of claims 1 and 2 are not persuasive. The original claim recited a frame for a radio-controlled vehicle, which did not particularly require that the vehicle be radio controlled only that the frame be capable of use in a vehicle that was radio controlled. The newly amended claim recites a radio-controlled vehicle and new art teaching radio control of a tracked vehicle has been applied necessitated by applicant’s amendment. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant particularly argues different structures of the individual references that allegedly would not function in the way that applicant’s invention functions. However, the teachings relied upon in the references give clear teaching and motivation for modifying a vehicle in such a way. Examiner notes that the size of the radio-controlled vehicle in particular is not claimed and the arguments relating to the references having a different size than the invention cannot be considered persuasive. When considering optimizing vehicles for various intended uses, one of ordinary skill in the art would be reasonable in exploring functions, features, and benefits of many different types of vehicles so as to realize the most efficient means for carrying out their intended use. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.R.H./Examiner, Art Unit 3611           

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611